UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1245


THE LEISER LAW FIRM, PLLC; PHILLIP B. LEISER, ESQ.,

                Plaintiffs - Appellants,

          v.

THE HONORABLE GAYLORD L. FINCH, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00834-CMH-IDD)


Submitted:   September 30, 2016            Decided:   October 24, 2016


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Ben-Zion Leiser, THE LEISER LAW FIRM, PLLC, Tysons
Corner, Virginia, for Appellants.   Mark R. Herring, Attorney
General, Rhodes B. Ritenour, Deputy Attorney General, Nicholas
F. Simopoulos, Erin R. McNeill, Assistant Attorneys General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellants     appeal     the   district     court’s     order       dismissing

their complaint for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6).         We dismiss the appeal as moot.

      “If a live case or controversy ceases to exist after a suit

has been filed, the case will be deemed moot and dismissed for

lack of standing.”          Pender v. Bank of Am. Corp., 788 F.3d 354,

368 (4th Cir. 2015) (citation omitted).                 “Mootness principles

derive from the requirement in Article III of the Constitution

that federal courts may adjudicate only disputes involving a

case or controversy.”           Williams v. Ozmint, 716 F.3d 801, 808

(4th Cir. 2013) (citation and internal quotation marks omitted).

“The case-or-controversy requirement applies to all stages of a

federal case.”       Id.

      “To establish Article III standing, a plaintiff must show

(1)   an   injury    in     fact,   (2)   a   sufficient     causal        connection

between the injury and the conduct complained of, and (3) a

likelihood    that    the    injury   will    be   redressed    by     a    favorable

decision.”    Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,

2341 (2014) (citations and internal quotation marks omitted).

“The federal courts are without power to decide questions that

cannot affect the rights of litigants in the case before them.”

CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 474 (4th

Cir. 2015) (citation and internal quotation marks omitted).                       “A

                                          2
case becomes moot when the issues presented are no longer live

or    the     parties    lack        a    legally          cognizable       interest            in   the

outcome.”          Williams, 716 F.3d       at    809    (citation       and       internal

quotation marks omitted).

       “A    change     in    factual       circumstances            can     moot       a    case      on

appeal, such as when the plaintiff receives the relief sought in

his    or    her    claim,      or       when    an        event    occurs       that       makes      it

impossible for the court to grant any effectual relief to the

plaintiff.”            Id.     (citations             and     internal       quotation            marks

omitted).          “Courts         recognize      an        exception       to    the        mootness

doctrine when (1) the challenged action is in its duration too

short to be fully litigated prior to cessation or expiration;

and    (2)     there     is    a     reasonable             expectation       that          the      same

complaining party will be subject to the same action again.”

Id. at 809-10 (citations and internal quotation marks omitted).

“However,      courts        also    have       cautioned          that    this    is       a     narrow

exception, which is limited to the exceptional situation.”                                           Id.

at 810 (citations and internal quotations omitted).                                     Therefore,

“a    party    seeking        to    invoke       this       exception       to    the        mootness

doctrine      bears     the    burden       of    showing          its    application.”              Id.

(citations omitted).

       In this action, Appellants sued Appellee, who was the judge

presiding over a state court lawsuit against them.                                  They claimed

Appellee violated their rights under the Fourteenth Amendment

                                                  3
when he overruled their demurrer based on absolute privilege and

they were forced to defend the suit.                They sought a declaratory

judgment that Appellee’s actions were in violation of 42 U.S.C.

§ 1983 (2012).    The district court dismissed the complaint based

on judicial immunity.       After the court’s order issued, the state

court lawsuit was nonsuited.          Appellee contends this appeal is

moot.      Appellants     contend   the      alleged      violations   of     their

constitutional   rights     fall    within        the   mootness   exception    for

disputes   capable   of    repetition       yet    evading   review.     We    have

reviewed the record and the parties’ briefs, and we conclude

that Appellants fail to sustain their burden of showing that the

exception is applicable.

     We therefore dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       DISMISSED




                                        4